Opinion issued June 30, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00115-CV
                            ———————————
                         IN RE KEITH COHN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Keith Cohn, has filed a petition for writ of mandamus challenging the

trial court’s denial of his motion to compel discovery.1 We deny the petition.

                                  PER CURIAM

Panel consists of Justices Higley, Bland, and Massengale.


1
      The underlying case is Keith Cohn v. Clayton A. Clark, Clayton A. Clark, Esq., PC,
      and Clark, Love & Hutson, GP, cause number 2015-36610, pending in the 333rd
      District Court of Harris County, Texas, the Honorable Joseph J. Halbach, Jr.
      presiding.